Citation Nr: 0302523	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  99-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.	Entitlement to an effective date earlier than March 18, 
1997, for the award of service connection for restrictive 
lung disease.  

2.  Whether there was clear and unmistakable error in the 
March 1988 and May 1988 RO decisions denying service 
connection for restrictive lung disease.


REPRESENTATION

Appellant represented by:	D. S. Cohen, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1958 to June 1962.  

By rating actions in March and May 1988, the RO denied 
service connection for a lung disorder.  The veteran was 
notified of these decisions and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 decision by 
the RO which granted service connection for restrictive lung 
disease and assigned a noncompensable evaluation, effective 
from March 18, 1997, the date of receipt of the veteran's 
claim.  The veteran initiated an appeal as to the 
noncompensable evaluation assigned.  Thereafter, by rating 
action in January 1998, the RO assigned a 30 percent 
evaluation, effective from the same date.  On a VA Form 9, 
received in February 1998, the veteran indicated that he was 
satisfied with the 30 percent rating, but was dissatisfied 
with the effective date for the grant of benefits.  The 
veteran subsequently perfected an appeal as to the effective 
date for the grant of service connection.  

In June 2001, a hearing was held at the RO before the 
undersigned member of the Board on the issue of an earlier 
effective date.  At that time, the veteran raised the issue 
of clear and unmistakable error (CUE) in the March 1988 
rating decision which denied service connection for a lung 
disorder.  The Board remanded the appeal to the RO for 
additional development in September 2001.  




REMAND

As indicated in the September 2001 Board remand, the claim of 
CUE in the March 1988 rating decision is inextricably 
intertwined with the issue of entitlement to an earlier 
effective date for the grant of service connection for 
restrictive lung disease.  See Parker v. Brown, 7 Vet. App. 
116 (1994) (a claim is inextricably intertwined if the RO 
would have to reexamine the merits of a denied claim which is 
pending on appeal).  A claim which is inextricably 
intertwined with a pending claim must be adjudicated prior to 
a final order with respect to the pending claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Although the RO adjudicated the issue of CUE and included a 
discussion of that decision in the Supplemental Statement of 
the Case, it did not properly notify the veteran of the 
decision or of his appellate rights on the issue of CUE.  VA 
regulations provide that, in no case will a Supplemental 
Statement of the Case be used to announce decisions on issues 
not previously addressed in the SOC.  38 C.F.R. § 19.31 
(2002).  The CUE claim was not previously addressed in the 
SOC.  Therefore, the veteran must be given notice of his 
appellate rights, including his right to a hearing and to 
representation.  38 C.F.R. § 19.25.  

Additionally, the Board finds that the representative's 
letter in November 2002 sufficiently expressed the veteran's 
dissatisfaction with the denial of his claim of CUE, and is 
accepted as a notice of disagreement.  38 C.F.R. § 20.201 
(2002).  Accordingly, the veteran must be furnished an SOC 
and informed that he must file a substantive appeal if he 
wishes to pursue an appeal on this issue.  38 C.F.R. 
§ 20.302(b) (2002).  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2002).  Additionally, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

Although further delay is regrettable, the Board finds that 
in order to ensure full compliance with due process 
requirements, further development is necessary.  Accordingly, 
it is the decision of the Board that the case be REMANDED to 
the RO for the following action:

1.  The RO should provide the veteran and 
his representative with an SOC on the 
issue of CUE of the March 1988 rating 
decision which denied service connection 
for a lung disorder.  Discussion of this 
issue should include the appropriate laws 
and regulations.  The veteran should also 
be informed that he must file a 
substantive appeal with regard to this 
issue if he wishes to continue an appeal 
on this matter.  The parties should then 
be given the opportunity to respond 
thereto.  

2.  After the requested development has 
been completed, the RO should again 
review the veteran's claim as listed on 
the title page of this decision.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case and given the appropriate time to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review, 
if appropriate.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  


